DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/21 has been entered.

Allowance Withdrawn
The indicated allowability of claims 16-21, 23-28, 30-31, 33-36, 38-45 is withdrawn in view of the newly discovered reference(s) to Polverari in CN 101535569 submitted with newly filed IDS on 6/4/21, which is close to the US Publication: Polverari US Pub.: 2008/0128102.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 16, 20, 21, 24, 25, 27, 28, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polverari (US Pub.: 2008/0128102) and in view of Cheng (WO 2009/036271), cited in IDS.
Polverari teaches a composition and method of paper processing (title), which involves forming a flocculation system which includes the sequential or simultaneous addition of the flocculates: a siliceous material, an organic material, cationic, anionic, water-in-water dispersed micropolymers in salt solution (abstract).  The cationic material may be in an aqueous solution (para. 87) and the water-in water dispersed micropolymers are in aqueous solution.  These two solutions can be considered to meet the features of flocculating additive A (FAA) and flocculating additive B (FAB) of Claim 1.
	The micropolymer is a dispersion and the silica is a colloid (para. 84).  The individual flocculating solutions are suspensions (para. 84) but combined they are also suspensions (para. 84).  The reference explains that the flocculant can be added with a filler suspension, such as precipitated calcium carbonate slurries (para. 67).  Furthermore, Polverari shows that both flocculants can be added with the same filler (see para. 82, PCC is a filler material).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 99wt% of the filler used with both flocculants is the same.  Finally, since the two flocculants are combined sufficiently to form a final product (see examples 1-2), this can be considered a mixture.
	Although Polverari does not state that FAA and FAB are in separate vessels, since the reference explains that these additives can be added simultaneously or sequentially, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that they would be contained in different vessels (one can be considered the first vessel and another a second vessel).  As to the combined simultaneous feature of the Polverai reference, this reference shows that in some embodiments, the addition of flocculating additives can be performed in a tray (see Fig. 1, 28 and para. 78).  This tray can be considered a “third vessel”. 
	As to adding filler to both flocculating additives, Polverari teaches adding filler suspension to the pretreating flocculating solution (para. 67).  In the examples, the reference adds one filler to the mixture containing two flocculants (para. 82).  
	Cheng describes a papermaking process (abstract) and explains in the background that having an even distrubtion of filler across the sheet structure is a problem (pg. 1, lines 13-15) and that preflocculating fillers prior to their addition is a known solution (pg. 1, lines 15-17).  Additionally, Cheng explains that pre-flocculation of the flocculants with filler also allows the viscous flocculants solution to be distributed evenly throughout the high solids slurry (pg. 2, lines 19-24).  
	Therefore, since Polverari explains that the flocculants can be added separately, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add filler in both batches, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add filler to both flocculating solutions, as taught by Cheng for use in Polverari because the addition of filler promotes the even distribution of flocculant solids in each slurry.
	As to the size, Polverari teaches shearing the entire solution (para. 47, 48, 49), but describes the particle size distribution.
	Cheng explains that this process is used to control particle size (pg. 1, lines 19-20, “shear forces determine the size distribution”). Finally, Cheng explains that their particles are mono-modal (para. 87).
	Therefore, since using shearing to make the desired particle size is known and it is known to make the particles mono-modal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the process of shearing in Polverari to manufacture mono-modal particles of Cheng because Cheng shows that this is known and effective in the process of papermaking.

	As to Claims 20 and 21, Polverari teaches that the flocculating additive can be a polymeric material with a functional group that is a starch (para. 60) but also has cationic or anionic features (para. 52, 53). 

 	Regarding claims 24-25, Cheng teaches the process of claim 16 wherein in-line static mixer is used during or after the addition of the flocculant with adjusting the shear rate of the mixer or the mixing time are used to control the floe size during the process (page 9). As the mixtures are sheared in line then in the vessels using a variable shearing rate in line mixer as well as vessel mixer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shear according to the method described in Cheng for use in the process of papermaking in Polverari because these shearing means are known to control the floe size.
	As to Claims 27 and 28, Polverari shows that both flocculants can be added with the same filler (see para. 82, PCC is a filler material).  PCC is a precipitated calcium carbonate.

	As to Claim 44, Polverari teaches that the flocculating additive can be an anionic starch (para. 71).
	
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polverari and Cheng as applied to claim 16 above, and further in view of Gane (US Pat.: 10053817).
	Gane describes a papermaking process (abstract) that combines filler with cellulose (see claim 1).  The solution may include dispersing agents (see Claim 13), which can be considered flocculating additives.  Gane explains the viscosity of the filler-containing gel is optimized based on the shearing rate such that a step-wise increase of the shearing rate increases the viscosity and a step-wise decrease in the shearing rate decreases the viscosity of the filler-containing solution (col. 4, lines 50-64 and claim 1).  
As to the two shear-rates, since it is a step-wise increase, the first portion can be considered the first shear rate and the second, the second shear rate.
	Therefore, it would be obvious that the shearing rate is at least two steps with variable rates and it is within the skill of the artisan in the art to optimize with experimentations.

Claims 34, 35, 36, 38-40, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polverari and Cheng as applied to claim 16 above, and further in view of Gane.

Gane describes a papermaking process (abstract) that combines filler with cellulose (see claim 1).  The solution may include dispersing agents (see Claim 13), which can be considered flocculating additives.  
As to the solids content, Gane explains that the suspension has a solids content of 0.2-35 wt % (col. 5, lines 22-27), but the reference does not teach how much solids are in the total SM suspension. Gatenbein teaches the aqueous suspension has a solid content from 1 to 99 wt. % (para 21,23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain a solids content of 1-99 wt %, as taught by Gatenbein for use with the processes of Polverari and Cheng because a solids content within this range would predictably give a skilled user an effective paper product.

As to Claims 38-40, Gane teaches that after combining the both mixtures together, the slurry is fibrillated so that the particles formed are nanosized (col. 3, lines 40-45, col. 2, lines 65-67).  Therefore, although Gane does not specifically state that the particle size distribution has a FWHM of less than 40-10 µm, since all the particles are in the nanoparticle size, then it would therefore have a FWHM that is smaller than 10µm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fibrillate the particles to an even size of 40-10µm, as taught by Gane for use with the processes of Polverari and Cheng because a solids content within this range would predictably give a skilled user an effective paper product.
As to Claim 45, Gane teaches in a few of their examples that the total filler content of the final product ranges from 20-30% (see table 2, total filler content).  Although Gane does not specifically teach what the content of filler is in the first mixture and in the second mixture, Gane does state that the amount of filler added in subsequent steps (after the first step) is based on the “desired overall filler content based on the final paper weight” (col. 10, liens 31-33).  Therefore, since Gane teaches that this is a results effective variable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add any known amount of filler from 20-30% in the first and/or second suspensions of Polverari and Cheng because Gane teaches that this is the final desired amount of filler in the product and that the amount of filler added in the first two suspensions can be based on this final desired amount.
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 215 (CCPA 1980).
Furthermore, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such the final filler amount using two filler-containing suspensions through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).



Claims 23, 42, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polverari and Chen as applied to claim 16 above, and further in view of Gantenbein et al. (EP2662416), cited in IDS.
Polverari and Chen describe use of various flocculating agents and especially disclose using at least two different flocculating additives (see above).  The references do not teach that one of those additives is anionic carboxy methyl cellulose.
Gantenbein (416) teaches a treatment of calcium carbonate containing materials for increased filler load in paper wherein cationic polymer is mixed with anionic polymer and filler of calcium carbonate wherein the cationic starch is used as cationic polymer (para 26).
Gantenbein (416) teaches a treatment of calcium carbonate containing materials for increased filler load in paper wherein anionic polymer comprises modified polysaccharides such as carboxymethylcellulose. (para 24).
The subject matter as a whole would be obvious for one in the art at the time of the invention to combine the teaching of carboxymethylcellulose of Gantenbein to the teaching of Polverari and Chen because Gantenbein describes a known means to improve the suspension of particles for paper process.

As to Claim 42, Polverari teaches that the flocculating additive can be a polymeric material with a functional group that is a starch (para. 60) but also has cationic or anionic features (para. 52, 53).

As to claim 43, Polverari shows that both flocculants can be added with the same filler (see para. 82, PCC is a filler material).  PCC is a precipitated calcium carbonate.

 	Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polverari and Chen as applied to claim 16 above, and further in view of Adams (US Pat.: 3682856).
	Adams describes the viscosity of a cellulose-based composition (title) that includes cellulose fibers (abstract) in an aqueous system (col. 1, lines 26-28) modified with polymers (col. 1, lines 345-36) and milled (col. 1, lines 40-41).  The fibers are useable in papermaking (col. 1, lines 34, 67).  The polymers act as a thickener in the aqueous-fiber system (col. 2, lines 24-28).   The viscosity of the material is determined using a Brookfield viscometer at 25 degrees C (col. 4, lines 1-2).  As to the specific viscosity, Adams explains that the polymers serve to thicken the slurry (col. 2, lines 24-27) but that an increase in the spindle speed serves to lower the viscosity (see Figure).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the faster the spindle speed, the lower the viscosity of the slurries in Polverari and Chen.
Adams does explain that cellulose fibers in an aqueous suspension alone has a Brookfield viscosity of 20cps at 25 degrees C (col. 3, lines 42-45).  Therefore, since the polymer serves to thicken and therefore increase this amount, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of polymeric thickener added to the suspension balanced against the spindle speed of the Brookfield viscosmeter in order to obtain the desired viscosity, such as from 10-200 mPas for use in the paper making slurries of Polverari and Chen.

Allowable Subject Matter
Claim 30, 31, 33 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Polverari and Cheng describe inclusion of two different flocculating additives and a filler (see above).  Polverari describes a certain amount of filler, but neither reference describes adding the flocculating additives in certain amounts and it would not be obvious to add them both in an amount that is within the range of 0.5 to 10wt %, 0.5 to 5 wt % (Claims 30 and 31) or that the fillers added in both flocculating mixture that are within the range of 1-85wt% (claim 41)  or 15-65 wt % (Claim 33) in each reaction vessels prior to combining them in a third vessel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

June 16, 2021